Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 30-33, 35-39, 42-45, 47-55 are currently pending in the instant application.
Response to Amendment
	Applicant’s arguments and amendments in a response filed 11/19/2020 have been fully considered and entered into the application.  Applicant has overcome
The 35 U.S.C. 112, 2nd paragraph rejection of claim 30-39 and 42-51 over the recitation of RA in view of Applicant’s remarks.
The 35 U.S.C. 103 rejection of claims 34 and 46 in view of cancellation of the claims.
The 35 U.S.C. 102(e) rejection of claims 31-32 and 43-44 over BLUMBERG (see WIPO Pub No. 2013/088255, filed 12/14/2012) and 35 U.S.C. 102(b) rejection of claims 31-32 and 43-44 over TANAKA (see Journal of Antibiotics, 2011, vol. 64, p. 233-242 in view of Applicant’s cancellation of unsubstituted aliphatic as a definition for RC.
Although Applicant has attempted to overcome the 35 U.S.C. 102(e) rejection of claim 30 and 42 over BLUMBERG by arguing that Blumberg is not applicable as art since Blumberg published June 20, 2013 which is after the March 15, 2013 priority date of the present application.  According to MPEP 2136, Section I, if the potential reference resulted from, or claimed the benefit of, an international application, the following must be determined: (1) If the international application meets the following three conditions: (a) an international filing date on or after November 29, 2000; (b) designated the United States; and (c) published under PCT Article 21(2) in English, then the international filing date is a U.S. filing date for prior art 
Applicant has also attempted to overcome the 35 U.S.C. 102(e) rejection of claims 30 and 42 by removing unsubstituted aliphatic as a definition for RC.  However, the art of BLUMBERG would still apply since RC could be substituted aliphatic.  According to p. 17 of the Specification, “substituted” means that at least one hydrogen present on a group is replaced with a permissible substituent.  Exemplary carbon atom substituents include, but are not limited to C1-10 alkyl (see paragraph 44).  Therefore although Applicant has removed unsubstituted aliphatic from the definition of RC, according to the way substituted is defined in the Specification, the compounds of BLUMBERG would still read on the instant claims as more fully described in the following rejections.  Similarly the compounds of Tanaka would also read on the instant claims as described in the following rejection.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 30 and 42 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by BLUMBERG (see WIPO Pub No. 2013/088255, filed 12/14/2012).  BLUMBERG teaches prodrugs of meropenem 
    PNG
    media_image1.png
    206
    404
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    35
    305
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    245
    533
    media_image3.png
    Greyscale
(see p. 26-28) with pharmaceutical compositions of said compounds taught (see p. 33). These correspond to a 
    PNG
    media_image4.png
    130
    254
    media_image4.png
    Greyscale
wherein RF is methyl, RB is C(=O)N(Me)2 and RC is substituted aliphatic.  According to p. 17 of the Specification, “substituted” means that at least one hydrogen present on a group is replaced with a permissible substituent.  Exemplary carbon atom substituents include, but are not limited to C1-10 alkyl (see paragraph 44).  Therefore in the art of BLUMBERG, when R1 is a C13 chain, this would correspond to RC = substituted aliphatic group wherein RC could be a C11 chain substituted with an ethyl (ie C2 alkyl).  
Claim(s) 30 and 42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by TANAKA (see Journal of Antibiotics, 2011, vol. 64, p. 233-242, reference provided by Applicant).  TANAKA teaches prodrugs of meropenem – in particular 
    PNG
    media_image5.png
    158
    399
    media_image5.png
    Greyscale
 (see Scheme 1, compound 3, p. 235).  Since properties of said compound are taught, it is found in a composition (see p. 235).  This corresponds to a compound of formula 
    PNG
    media_image4.png
    130
    254
    media_image4.png
    Greyscale
wherein RF B is C(=O)N(Me)2 and RC is substituted aliphatic, i.e. methyl substituted with two methyls or ethyl substituted with a methyl.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BLUMBERG (see WIPO Pub No. 2013/088255, filed 12/14/2012).  BLUMBERG teaches prodrugs of meropenem 
    PNG
    media_image1.png
    206
    404
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    35
    305
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    245
    533
    media_image3.png
    Greyscale
(see p. 26-28) with pharmaceutical compositions of said compounds taught (see p. 33). These correspond to a compound of formula 
    PNG
    media_image4.png
    130
    254
    media_image4.png
    Greyscale
wherein RF is methyl, RB is C(=O)N(Me)2 and RC is substituted aliphatic.
BLUMBERG is analogous art because compounds of the same structural formula that differ only by the replacement of a hydrogen for a methyl atom would be obvious.  As stated in re Wood, 199 USPQ 137, hydrogen and methyl are deemed obvious variants, and substitution of a hydrogen for the methyl (i.e. substitution of H for CH3) in the compound of BLUMBERG would give rise to the compounds of the instant claims.  Further, according to In re Lohr, 137 USPQ 548, 549 (CCPA 1963), “we recognize that the compounds here in 
    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
question are not homologs within the classic aliphatic chain sense and are not adjacent homologs in
    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
 the traditional sense since they differ by two methyl groups attached to a heterocyclic ring structure. However, no issue has been raised as to whether the compounds here involved are “true” homologs or not, and we do not propose to raise one. As we recently said in In re Papesch, 50 
One would be motivated to synthesize a compound wherein RF is H rather than Me to find further compounds that function as antibiotics used in treatment of bacterial infections.  The motivation to make the claimed compound derives from the expectation that structurally similar compounds are generally expected to have similar properties and similar utilities.  Further, there is close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds.  There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan.  See MPEP 2144.09(I).  
Allowable Subject Matter
Claims 31-33, 35-39, 43-45, 47-51 and 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN CHENG/Primary Examiner, Art Unit 1626